IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-60738
                          Conference Calendar



MELVIN GAMAGE,

                                           Petitioner-Appellant,

versus

WALTER BOOKER,

                                           Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 1:99-CV-264-R-A
                      --------------------
                          June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     This court must examine the basis of its jurisdiction on its

own motion if necessary.     Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    Melvin Gamage, Mississippi prisoner # 58703, appeals

the district court's order transferring his successive 28 U.S.C.

§ 2254 habeas corpus petition to this court for a determination

whether the district court should be authorized to consider it.

In transferring the petition, the district court relied on 28

U.S.C. § 1631.    Under these circumstances, the transfer order is

a nonappealable interlocutory order.     See Brinar v. Williamson,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-60738
                               -2-

___ F.3d ___, 2001 WL 273844 *2 (5th Cir. Apr. 4, 2001, No. 00-

50428) (28 U.S.C. § 2255 case).   Accordingly, the appeal is

DISMISSED.